                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

DARRIE WALTON,                                 )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       Case No. 4:18-cv-01204-SNLJ
                                               )
TAMMY L. MILLER et al.,                        )
                                               )
               Defendants.                     )

                             MEMORANDUM AND ORDER

       This pro se matter comes before the Court on a number of motions to dismiss by

the various defendants (#24, #28, #35, #38, #71, #78), a motion to strike by plaintiff that

serves as a kind of opposition to the motions to dismiss (#41), several motions for entry

of default judgment against defendant Mike Steinmetz (#61, #68. #74, #75), a motion to

dismiss for failure to file a proper motion for default judgment by defendant Mike

Steinmetz (#70), several requests by plaintiff to amend her complaint (#31, #85), and a

myriad of requests for extension of time or for leave on other miscellaneous matters (#2,

#32, #67, #87). The Court finds it need not address each motion because, upon review of

the record and for the reasons set forth, there is a lack of subject-matter jurisdiction and

Article III standing. Therefore, this case will be DISMISSED without prejudice.

       Plaintiff Darrie Walton has filed both an original and a first amended complaint.

Notably, the original complaint lists Darrie Walton as the sole plaintiff who, she purports,

“has Power of Attorney to administrate (sic) and file legal actions on behalf of the

property owner, Jeana Walton-Day”—her daughter. The first amended complaint adds

                                              1
Walton-Day as a plaintiff, but she apparently had no awareness of this case because, in a

request for leave to file a second amended complaint, Walton-Day explains she is

“entering this Cause of Action filed by [her] mother … [and] need[s] time to familiarize

[herself] with the issues filed thus far, and written in the [first] amended complaint filed

by plaintiff Walton[,] my mother[.]”

       As best as can be gleaned from the nearly incomprehensible complaints filed by

Walton, this case concerns state law breach of contract and misrepresentation claims

involving the private sale of a house in Florissant, Missouri, to Walton-Day for the

purpose of serving as Walton’s (the mother’s) retirement home. Apparently, this home,

among other things, has some sort of structural damage to it and inoperative appliances

that Walton wants remedied. There is also an issue related to shrubs hiding the property

line that Walton calls “encroachment.” In addition, Walton is upset with the “loan

processes and procedures” and argues, among other things, that her agent would not

consider other homes—forcing her to accept a home she did not want—and that fraud

was somehow involved with the bidding process for the home her daughter ultimately

purchased. Finally, Walton invokes the Fair Housing Act, 42 U.S.C. §§ 3601 et seq.,

while tangentially mentioning both race and disability. It is unclear, however, how the

Act applies to the facts of this case, which makes it unlawful to discriminate in the sale or

rental of housing. See 42 U.S.C. § 3604.

       In addition to arguments under Rule 12(b)(6), defendants have raised the issue of

this Court’s subject-matter jurisdiction. Walton invokes both federal question and

diversity jurisdiction. See 28 U.S.C. §§ 1331, 1332(a). Federal question jurisdiction

                                              2
apparently arises under the Fair Housing Act, which Walton ties to her “disability”

(multiple sclerosis) and something about a “bid war” and a “failure to put clients first in

the repair of the disclosures of latent property defects.” The Court finds defendants’

jurisdictional arguments are well-taken.

       Federal question jurisdiction permits a federal court to retain a civil action “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. For

example, the Fair Housing Act—a series of federal laws—may permit federal question

jurisdiction if it is clear that a claim arises under it. See, e.g., Estate of Smith v. Metlife

Homeloans, N.A., 2011 WL 38995 (W.D. Mo. Jan. 5, 2011). Walton premises her claims

on Section 3604(f)(2)(A) of the Act, which makes it illegal to “discriminate against any

person in the terms, conditions, or privileges of sale or rental of a dwelling … because of

a handicap of … that person[.]” 42 U.S.C. § 3604(f)(2)(A). But, there are no facts on the

face of the complaint that tend to show that Walton’s multiple sclerosis had any influence

on the “terms, conditions, or privileges of sale” of the home in question. See Central

Iowa Power Co-op v. Midwest Independent Transmission, 561 F.3d 904, 912 (8th Cir.

2009) (“[F]ederal jurisdiction exists only when a federal question is presented on the face

of the plaintiff’s properly pleaded complaint.”). Indeed, Walton identifies no causal

relationship between her so-called disability and the purported “bid war” that took place

or defendants’ failure to “put her first” in repairing any latent defects. Simply put, there is

no facially obvious federal question jurisdiction in this case. Id.; see also Estate of Smith,

2011 WL 38995 at *1 (declining federal question jurisdiction where the complaint did

not state a claim for relief under the Fair Housing Act); Smith v. Scott, 2018 WL 4956816

                                                3
at *2 (W.D. Tenn. Aug. 21, 2018) (accord); Scotts v. Brooks, 2008 WL 2025308 at *2

(M.D. Fla. May 9, 2008) (accord).

       Diversity jurisdiction, meanwhile, permits a federal court to retain an action

arising “where the matter in controversy exceeds the sum or value of $75,000” and is

between “citizens of different states,” or where foreign citizens or states are involved. 28

U.S.C. § 1332(a). “The party seeking the exercise of diversity jurisdiction bears the

burden of pleading the citizenship of each and every party to the action.” Loughlin v.

U.S., 393 F.3d 155, 171 (D.C. Cir. 2004); see also Barclay Square Properties v. Midwest

Federal Sav. and Loan Ass’n of Minneapolis, 893 F.2d 968, 969 (8th Cir. 1990). In

addition, to satisfy the $75,000 threshold, “[t]he general rule is that a court may not

aggregate a plaintiff’s claims against multiple defendants to reach the amount in

controversy unless the defendants are jointly liable.” GreatAmerica Leasing Corp. v.

Rohr-Tippe Motors, Inc., 387 F.Supp.2d 992, 998 (N.D. Iowa 2005); see also LM Ins.

Corp. v. Spaulding Enterprises, Inc., 533 F.3d 542, 548 (7th Cir. 2008) (“[W]hen there

are two or more defendants, plaintiff may aggregate the amount against the defendants to

satisfy the amount in controversy requirement only if the defendants are jointly liable;

however, if the defendants are severally liable, plaintiff must satisfy the amount in

controversy requirement against each individual defendant.”).

       Here, Walton has failed to identify the citizenship of each defendant. In the

original complaint, there was no attempt whatsoever to identify defendants’ citizenship;

in the first amended complaint, Walton attempts to identify the citizenship of some

defendants while refusing to do so for others—of those identified, they share the same

                                              4
state of citizenship as Walton (Missouri), whereas others are simply listed as “unknown.”

This does not suffice. See Loughlin, 393 F.3d at 171. Walton also fails to establish the

amount in controversy. Her claims rove between transactions, theories, and defendants,

citing varying amounts—sometimes within a range, other times with specific totals (none

of which exceed $75,000 independently)—that does not permit the Court to determine

whether the amount in controversy is satisfied. Indeed, several defendants express

frustrations in their respective motions to dismiss that they simply cannot tell what they

are independently being sued for as amongst the various claims and allegations. Given

this hodge-podge approach to pleading, and the lack of clarity as to whether joint liability

is implicated so as to aggregate claims, it is simply impossible to determine whether the

amount in controversy is facially satisfied.

       Finally, there is the issue of Article III standing, which this Court is obligated to

raise sua sponte. See Ford v. NYLCare Health Plans of Gulf Coast, Inc., 301 F.3d 329,

331-332 (5th Cir. 2002). “Those who do not possess Article III standing may not litigate

as suitors in the courts of the United States.” Valley Forge Christian Coll. V. Americans

United, 454 U.S. 464, 475-476 (1982). One of the prudential limits on standing provides

that “the plaintiff generally must assert his own legal rights and interests, and cannot rest

his claim to relief on the legal rights or interests of third parties.” Id.; see also FED. R.

CIV. P. 17(a)(1) (requiring “an action [to] be prosecuted in the name of the real party in

interest”). Thus, it has been held, for example, that a daughter lacks standing to assert

claims against a holder of a mortgage in her mother’s name. See, e.g., Johnson v. Ocwen

Loan Servicing, 375 Fed.Appx. 868 (11th Cir. 2010).

                                               5
       Walton says she has power of attorney to litigate on Walton-Day’s behalf—who

actually purchased the home in question—but that is not clear from the record. In any

event, because Walton proceeds pro se, she may only represent herself even if it could be

established that she otherwise has representative capacity over Walton-Day. See 28

U.S.C. 1654 (“[P]arties may plead and conduct their own cases personally or by counsel

as, by the rules of such courts, respectively, are permitted to manage and conduct causes

therein.”); Murray on behalf of Purnell v. City of Philadelphia, 901 F.3d 169, 170-171

(3d Cir. 2018) (“Although an individual may represent herself or himself pro se, a non-

attorney may not represent other parties in federal court.”); see also Whitehurst v. Wal-

Mart, 306 Fed.Appx. 446, 448-449 (11th Cir. 2008) (holding Section 1654 did not permit

parents, proceeding pro se, to represent son’s interests on fraud and negligence claims).

Thus, even if subject-matter jurisdiction could be cured, the lack of standing cannot so

long as Walton wishes to proceed pro se on her daughter’s behalf.

III. CONCLUSION

       For these reasons,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice

for lack of subject-matter jurisdiction and standing.

       So ordered this 18th day of January 2019.



                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                             6
